Exhibit 10.1

 



SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and between
Russell G. Cofano (“Executive”) and eXp World Holdings, Inc., a Delaware
corporation (the “Company”), collectively referred to as the “Parties” and
individually referred to as a “Party”.

 

RECITALS

 

WHEREAS, Executive and the Company previously agreed to the “Offer of Employment
at eXp World Holdings; eXp Realty” dated August 1, 2016, a copy of which is
attached hereto as Attachment A (“Initial Offer”).

 

WHEREAS, pursuant to the Initial Offer, Executive began working for the Company
on or about July 29, 2016, as its Chief Strategy Officer and General Counsel,
and Executive subsequently became the Company’s President, while continuing to
serve as its General Counsel;

 

WHEREAS, pursuant to the terms of the Initial Offer, the Company intended to
provide Executive with the opportunity to vest in 128,000 shares of Company
stock over four years (“Restricted Stock”).

 

WHEREAS, pursuant to the terms of the Initial Offer and a stock option agreement
dated July 29, 2016, the Company provided Executive with the opportunity to vest
in stock options to purchase up to 650,000 shares of the Company’s stock over
four years (the “Options”) (the Restricted Stock and Options are collectively
referred to herein as the “Equity Grants”).

 

WHEREAS, Executive and the Company have determined that it is in the best
interests of both the Company and Executive to agree to terms that will allow
for the mutual and amicable termination of the Parties’ employment relationship;

 

WHEREAS, the Parties wish to resolve any and all actual or potential disputes,
claims, complaints, grievances, charges, actions, petitions, and demands that
Executive may have against the Company or any of the Released Parties (as
defined below), including, but not limited to, any and all claims arising out of
or in any way related to Executive’s employment with or separation from the
Company;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

 

 

 

  Page 1 of 11

 

 

AGREEMENT

 

1.               incorporation of Recitals. The Recitals in this Agreement are
incorporated by reference in this Section 1 as if fully set forth herein.

 

2.               Separation Date. July 28, 2017, shall be the last date of
Executive’s employment with the Company (the “Separation Date”). Executive shall
claim no further right to employment with the Company beyond the Separation
Date.

 

3.               Consideration. In consideration of Executive’s execution of
this Agreement, the Company agrees as follows.

 

a.               Separation Payment. The Company will pay Executive a separation
payment in the total gross amount of Two Hundred Thirty Nine Thousand Three
Hundred Dollars ($239,301) (the “Separation Payment”). The Separation Payment
shall be subject to all required state and federal withholdings and shall be
payable as follows.

 

i.          Within ten (10) days of the Effective Date of this Agreement (as
defined below in Section 26), the Company will pay to Executive a lump sum gross
amount of One Hundred Fifty Thousand Dollars ($150,000) as partial payment of
the Separation Payment.

 

ii.          The remainder of the Separation Payment will be paid in three
monthly installments, each in the gross amount of Twenty Nine Thousand Seven
Hundred Sixty Seven Dollars ($29,767), with such installments paid,
respectively, on the first, second and third month following the Effective Date.
The Company’s provision of the Separation Payment does not constitute, and will
not be treated for any purpose as, an extension of Executive’s employment beyond
the Separation Date.

 

b.               Cancellation of Equity Grants. In exchange for relinquishing
any rights in connection with the Equity Grants, the Company agrees to pay
Executive the total gross amount of Three Hundred Forty One Thousand Seven
Hundred Dollars ($341,700) (the “Equity Payment”), subject to all required state
and federal withholdings. The Equity Payment will be paid by the Company in
monthly installment payments, each in the gross amount of Twenty Thousand One
Hundred Dollars ($20,100), with such monthly installments commencing on the
fourth month following the Effective Date and continuing until the Equity
Payment is paid in full on the twentieth (20th) month following the Effective
Date. The Equity Grants, however, will be considered cancelled immediately on
the Effective Date. The cancellation of the Equity Grants will be treated as
compensation as and when paid and shall be reported as compensation as and when
paid.

 

Executive acknowledges and agrees that Executive’s opportunity to receive the
Separation Payment and the Equity Payment as set forth in this Section 3
constitutes adequate consideration for Executive’s covenants, obligations,
waiver, and release set forth in this Agreement. Executive further acknowledges
that the Company would not be providing (and would have no obligation to
provide) the Separation Payment or the Equity Payment in the absence of this
Agreement.

 

Executive also acknowledges, and agrees and consents to, the cancellation of the
Equity Grants in their entirety as of the Effective Date. Notwithstanding any
services that Executive may provide the Company after the date hereof pursuant
to Section 8 or otherwise, Executive acknowledges that after the Effective Date
he shall have no rights to any vesting in or purchase of any shares of the
Company’s capital stock. In furtherance of the foregoing and without limiting
the release set forth in Section 5 below, Executive hereby irrevocably releases
and waives, acquits and forever discharges any right or entitlement to the
Options, Restricted Stock, or any other similar right to acquire shares of the
Company’s securities, and any and all claims, liabilities or causes of action of
any kind or nature whatsoever, arising out of or in any way related to the
Options, Restricted Stock, or such other similar right. Executive agrees that
such waiver is supported by the consideration set forth in this Section 3, which
also provides sufficient consideration for the release set forth in Section 5
and the other obligations imposed on Executive by this Agreement.

 

 

 



  Page 2 of 11

 

 

4.               Payment of Salary and Receipt of All Benefits. Executive
acknowledges and represents that, other than the consideration set forth in this
Agreement and as otherwise specified in this Section 4, the Company has paid or
provided all salary, wages, bonuses, accrued vacation/paid time off, premiums,
leaves, housing allowances, relocation costs, interest, severance, outplacement
costs, fees, reimbursable expenses, commissions, stock, stock options, vesting,
and any and all other benefits and compensation due to Executive as a result of
Executive’s prior employment with the Company up to and including the Separation
Date. Executive’s health insurance benefits shall cease on July 31, 2017,
subject to Executive’s right to continue his health insurance pursuant to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) and the terms and
conditions of the Company’s benefit plans. Executive’s participation in all
benefits and incidents of employment, including, but not limited to, vesting in
stock options, and the accrual of bonuses, vacation, and paid time off, ceased
as of the Separation Date. Executive will receive his regular base compensation
for the final pay period of his employment in accordance with the Company’s
regular payroll schedule. The paycheck covering the last pay period of
Executive’s employment with the Company will also include a payment in the gross
amount of Seven Thousand Two Hundred Ten Dollars and Seventy-Eight Cents
($7,210.78) for Executive’s accrued unused paid time off for 2017.

 

5.               Executive’s Release of Claims. Executive agrees that the
consideration set forth in Section 3 and elsewhere in this Agreement represents
settlement in full of all outstanding obligations owed to Executive by the
Company and its affiliates, and their respective current and former officers,
directors, executives, investors, attorneys, shareholders, administrators,
benefit plans, plan administrators, insurers, trustees, parents, divisions, and
subsidiaries, and their respective predecessor and successor corporations and
assigns (collectively, the “Released Parties”). Executive, on his own behalf and
on behalf of his respective heirs, family members, executors, agents, and
assigns, hereby and forever releases the Released Parties from, and agrees not
to sue concerning, or in any manner to institute, prosecute, or pursue, any
claim, complaint, charge, duty, obligation, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Executive may possess against any of the Released Parties
arising from any omissions, acts, facts, or damages that have occurred up until
and including the Effective Date of this Agreement, including, without
limitation:

 

a.       any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

 

b.       any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

c.       any and all claims for wrongful discharge of employment; constructive
discharge; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;

 

d.       any and all claims for violation of any federal, state, or municipal
law, including by way of example and without limitation Title VII of the Civil
Rights Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of
1973; the Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair
Labor Standards Act, except as prohibited by law; the Fair Credit Reporting Act;
the Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Family
and Medical Leave Act, except as prohibited by law; the Sarbanes-Oxley Act of
2002; Washington State Law Against Discrimination, as amended (RCW 49.60.010, et
seq.); Washington age discrimination law (RCW 49.44.090); Washington
whistleblower protection law (RCW 49.60.210, 49.12.005, and 49.12.130);
Washington genetic testing protection law (RCW 49.44.180); and Washington Family
Care Act (RCW 49.12.270);

 

e.       any and all claims for violation of the federal or any state
constitution;

 

f.       any and all claims that could have arisen under the Initial Offer
and/or any other agreements or communications between Executive and the Company;

 

 

 



  Page 3 of 11

 

 

g.       any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
to be received by Executive pursuant to and as specified in this Agreement; and

 

h.       any and all claims for attorneys’ fees and costs.

 

Executive agrees that the release set forth in this Section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. Executive also understands that nothing in this release prevents him
from filing or prosecuting a charge with any administrative agency (such as the
Equal Employment Opportunity Commission (“EEOC”), National Labor Relations Board
(“NLRB”), or U.S. Securities and Exchange Commission (“SEC”)), or from
participating in an investigation or proceeding conducted by such an agency.
Executive further understands and agrees: (a) Executive will not seek and is
hereby waiving any claim for personal damages and/or other personal relief; (b)
Executive will cause the withdrawal or dismissal with prejudice of any claim
Executive has purported to waive in this release; (c) if Executive is ever
awarded or recovers any amount as to a claim Executive has purported to waive in
this release (other than under the Age Discrimination in Employment Act, if
Executive is lawfully allowed to pursue such a claim), Executive agrees that the
amount of any award or recovery will be reduced by up to ninety (90) percent of
the amounts Executive was paid under this Agreement, with the setoff being
appropriately adjusted for Executive’s return of any such amounts; and (d) to
the extent such a setoff is not effected, Executive promises to pay, or assign
Executive’s right to receive, the amount that should have been set off to the
Company. Notwithstanding the foregoing, this Agreement does not limit
Executive’s ability to receive an award for information provided to the SEC or
otherwise interfere with or seek any waiver of any awards from any government
agency or administrative body that are available pursuant to laws intended to
encourage the reporting of unlawful conduct. Executive represents and warrants
that he is the sole owner of any and all claims released by this Agreement that
he may have, and that he has not assigned or otherwise transferred his right or
interest in any such claim.

 

5.1            Company’s Release of Claims. Company on behalf of its affiliates,
and their respective current and former officers, directors, executives,
investors, attorneys, shareholders, administrators, benefit plans, plan
administrators, insurers, trustees, parents, divisions, and subsidiaries, and
their respective predecessor and successor corporations and assigns forever
releases Executive on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Company may possess against Executive arising from any omissions, acts, facts,
or damages that have occurred up until and including the Effective Date of this
Agreement, with the exception of any acts of dishonesty, fraud, willful
violation of law, or other willful misconduct by Executive. This release does
not extend to any obligations incurred under this Agreement.

 

6.               No Pending or Future Lawsuits. Executive represents that he has
no lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Released Parties.
Executive also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any of
the other Released Parties.

 

7.               Additional Covenants of Executive.

 

a.               General Covenants of Executive. Executive acknowledges that:
(a) the principal business of the Company is providing residential real estate
brokerage services to real estate agents and brokers without the use of brick
and mortar offices (except where required by applicable law) (such business
referred to herein as the “Business”); (b) the Company knows of a limited number
of persons who have developed the Business; (c) the Business is national and, in
part, international in scope; (d) Executive’s work for the Company and its
affiliates has given Executive access to the confidential affairs and
proprietary information of the Company and to trade secrets of the Company and
its affiliates used in conducting the Business; (e) the covenants and agreements
of Executive contained in this Section 7 are essential to the Business and
goodwill of the Company; and (f) the Company would not have entered into this
Agreement but for the covenants and agreements set forth in this Section 7.

 

 

 



  Page 4 of 11

 

 

b.               Non-Competition. For the period of one (1) year following the
Separation Date, Executive shall not, directly or indirectly, own, manage,
control or participate in the ownership, management, or control of, or be
employed or engaged by or otherwise affiliated or associated as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director or in any other individual or representative capacity of, any business
or entity that is primarily engaged in providing residential real estate
brokerage services to real estate agents and brokers without the use of brick
and mortar offices (except where required by applicable law) in competition in
any manner whatsoever with the Business of the Company in any state or country
or other jurisdiction in which the Company conducts its Business as of the
Separation Date; provided, however, that, notwithstanding the foregoing, (i) a
“traditional” brick and mortar real estate brokerage firm or franchise company
shall not be deemed to be in competition with the Company for purposes of this
subsection; (ii) Executive may own or participate in the ownership of any entity
which he owned or managed or participated in the ownership or management of
prior to the Effective Date, provided that any such ownership, management or
participation was previously timely disclosed to the Company; and (iii)
Executive may invest in securities of any entity, solely for investment purposes
and without participating in the business thereof, if (A) such securities are
traded on any national securities exchange or the National Association of
Securities Dealers Automated Quotation System or equivalent non-U.S. securities
exchange, (B) Executive is not a controlling person of, or a member of a group
which controls, such entity and (C) Executive does not, directly or indirectly,
own five percent (5%) or more of any class of securities of such entity.

 

c.                Non-Solicitation. For the period of twenty (20) months
following the Separation Date, Executive shall not, without the Company’s prior
written consent, directly or indirectly, (i) knowingly solicit, or knowingly
encourage to terminate the employment or other service with the Company or any
of its affiliates, any person who was an employee of, or a real estate agent or
broker hanging his or her license with, the Company or any of its affiliates at
any time during the twelve (12) month period prior to such solicitation or
encouragement; or (ii) whether for Executive’s own account or for the account of
any other person, firm, corporation or other business organization, engage with,
or intentionally interfere with the Company’s or any of its affiliate’s
respective relationship with, any vendor that, during Executive’s employment
with the Company, provided services to the Company or any of its affiliates
related to the use of virtual worlds for business purposes. Notwithstanding the
above, nothing shall prevent Executive from soliciting loans, investment
capital, or the provision of management services from third parties engaged in
the Business if the activities of Executive facilitated thereby do not otherwise
adversely interfere or compete with the operations of the Company.

 

d.               Confidentiality. Executive shall keep secret and retain in
strictest confidence, and shall not use for his benefit or the benefit of
others, all confidential matters relating to the Company and its Business and
the business of any of the Company’s affiliates learned by Executive directly or
indirectly as a result of his positions with the Company or its affiliates (the
“Confidential Company Information”), including, without limitation, information
with respect to the respective businesses, properties, profit or loss figures,
privileged communications, operations, strategies, and business transactions of
any of them, and shall not disclose such Confidential Company information to
anyone outside of the Company except with the Company’s express written consent.
For purposes of this Agreement, the term “Confidential Company Information” does
not include matters or information which (i) at the time of receipt or
thereafter becomes publicly known through no wrongful act of Executive; (ii) is
obtainable in the public domain; (iii) was not acquired by Executive in
connection with and during Executive’s employment or affiliation with the
Company or its affiliates; (iv) was not acquired by Executive from the Company
or its affiliates or representatives or from a third-party who has an agreement
with the Company or its affiliates not to disclose such information and where
Executive has actual knowledge of such agreement; (v) was legally in the
possession of or developed by Executive prior to the Effective Date; or (vi) is
required to be disclosed by rule of law or by order of a court or governmental
body or agency. For purposes of this Agreement, "affiliate” means, with respect
to the Company, any person, partnership, corporation or other entity that
controls, is controlled by or is under common control with the Company as of the
Effective Date.

 

e.               Severability. Executive acknowledges and agrees that Executive
has had an opportunity to seek advice of counsel in connection with this
Agreement and that the restrictive covenants set forth in this Section 7 are
reasonable in geographical and temporal scope and in all other respects. If it
is determined that any of the restrictive covenants in this Section 7, or any
part thereof, is invalid or unenforceable, the remainder of the provisions shall
not thereby be affected and shall be given full affect, without regard to the
invalid portions.

 

 

 



  Page 5 of 11

 

 

f.                 Duration and Scope of Covenants. If any court or other
decision maker of competent jurisdiction determines that any of Executive’s
covenants contained in this Section 7, or any part thereof, are unenforceable
because of the duration or geographical scope of such provision, then, to the
extent permitted by applicable law, after such determination has become final
and unappealable, the duration or scope of such provision, as the case may be,
shall be reduced so that such provision becomes enforceable and, in its reduced
form, such provision shall then be enforceable and shall be enforced.

 

8.               Transition Assistance.  Executive agrees that for a period of
twelve (12) weeks following the Separation Date (the “Transition Assistance
Period”) he will make himself available to provide reasonable assistance to the
Company in transitioning his services during the Transition Assistance Period.
Executive acknowledges and agrees that Executive will not receive additional
compensation for the transition services other than what is specifically
provided for in this Agreement, provided, however, Executive shall be reimbursed
for any documented and reasonable out-of-pocket costs and expenses incurred in
connection with providing such assistance under this Section 8.

 

9.               No Cooperation. Executive agrees that he will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Released Parties arising out of
any act or omission of any Released Party occurring on or before the Effective
Date, unless under a subpoena or other court order to do so. Executive agrees
both to immediately notify the Chief Executive Officer of the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of such disputes, differences, grievances, claims, charges, or
complaints against any of the Released Parties, Executive shall state no more
than that he cannot provide counsel or assistance.

 

10.            Cooperation with Company. Executive agrees that Executive shall
reasonably cooperate with the Company in the resolution of any matters in which
Executive was involved during the course of Executive’s employment, or about
which Executive has knowledge, where Executive’s knowledge is necessary for the
defense or prosecution of any claims or actions now in existence or which may be
brought or threatened in the future against or on behalf of the Company,
including any claims or actions against its officers, directors and Executives. 

 

Executive’s cooperation in connection with such matters, actions and claims
shall include, without limitation, being available to consult with the
Company regarding matters in which Executive has been involved or has knowledge;
to assist the Company in preparing for any proceeding (including, without
limitation, depositions, consultation, discovery or trial); to provide
affidavits reflecting truthful written testimony; to assist with any audit,
inspection, proceeding or other inquiry; and to act as a witness to provide
truthful testimony in connection with any litigation or other legal proceeding
affecting the Company.  For a period of three (3) years after the Effective Date
of this Agreement, Executive agrees to keep the Company apprised of his current
contact information, including telephone numbers, home address, and email
address, and to promptly respond to communications from the Company in
connection with this Section 10. Executive further agrees that should Executive
be contacted by any person or entity that has indicated adversity to, or that
Executive knows or reasonably believes to be adverse to, the Company, or any
representative of such person or entity, Executive shall promptly, and no later
than within 48 hours of such contact, notify the Chief Executive Officer of the
Company. Executive shall be reimbursed for any documented and reasonable costs
and expenses incurred in connection with providing such cooperation under this
Section 10.

 

11.            Non-Disparagement; Negative Statements. Executive will not engage
in any form of conduct, or make any statements or representations to any third
parties, either orally, in writing, or otherwise, that in any way would
disparage, defame, libel, slander, or place in a false light, the Company or any
of its current or former officers or directors. Moreover, for the limited period
of twelve (12) months following the Effective Date, Executive will not make any
negative public statements regardless of truth or falsity (including via social
media) that pertain to, and are harmful to the professional or personal
reputations of, the Company or any of its current or former officers or
directors. Executive also agrees to direct all inquiries from prospective
employers to the Company’s Human Resources Department, and the Company agrees
that it will respond to such inquiries only by confirming Executive’s dates of
employment and last positions held. The Company’s officers and directors will
not engage in any form of conduct, or make any statements or representations to
any third parties, either orally, in writing, or otherwise, that in any way
would disparage, defame, libel, or slander the Executive, or place the Executive
in a false light. Moreover, for the limited period of twelve (12) months
following the Effective Date, the Company, and its officers and directors, will
not make any negative public statements regardless of truth or falsity
(including via social media) that pertain to, and are harmful to the
professional or personal reputation of, the Executive. The Company further
agrees that, within ten (10) days of the Effective Date of this Agreement, it
will instruct all current members of the Company’s Board of Directors and all
current officers of the Company not to (i) engage in any form of conduct, or
make any statements or representations to any third parties, either orally, in
writing, or otherwise, that in any way would disparage, defame, libel, or
slander the Executive, or place the Executive in a false light, or, (ii) for a
period of twelve (12) months following the Effective Date, make any negative
public statements regardless of truth or falsity (including via social media)
that pertain to, and are harmful to the professional or personal reputation of,
the Executive. Nothing in this provision limits, or is intended to limit, any
right or responsibility of Executive or any Released Parties to respond
truthfully where compelled by legal process or otherwise expressly required by
law.

 

 

 

  Page 6 of 11

 

 

12.            Breach and Liquidated Damages. Executive understands and agrees
that any violation by Executive of Sections 7 or 11 would constitute a material
breach of this Agreement. Company understands and agrees that any violation by
Company of Section 11 would constitute a material breach of this Agreement.
Therefore, if Executive breaches Sections 7 or 11 of this Agreement, the Company
and its affiliates shall have the right and remedy to have this Agreement
specifically enforced (by any court having equity jurisdiction, including,
without limitation, the right to an entry against Executive of restraining
orders and injunctions (preliminary, mandatory, temporary and permanent) against
violations, whether or not then continuing, of such covenants. This right and
remedy shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company and its affiliates under law or in equity
(including, without limitation, the recovery of damages). Moreover, because
damages for a breach of Sections 7 or 11 by Executive would be difficult to
ascertain, Executive agrees that the Company is therefore entitled to liquidated
damages of fifteen thousand dollars ($15,000) for each violation of these
obligations, up to a maximum of 80% of the dollar value of the consideration set
forth in Section 3 of this Agreement, with such amount designed to defray the
costs of investigating and documenting the breach, mitigating the impact of the
breach, and taking steps to prevent future breaches. Because damages for a
breach of Section 11 by the Company would be difficult to ascertain, Company
agrees that Executive is therefore entitled to liquidated damages of fifteen
thousand dollars ($15,000) for each violation of those obligations. The
foregoing provisions supplement and do not limit any legal remedies available to
Executive, the Company or any third party. Executive further agrees that, in the
event any breach by him of Section 7 or 11 is determined by a court or in
arbitration to have resulted in any damages (even if in excess of the amounts
paid by the Company to Executive pursuant to this Agreement), Executive’s
obligations, release, and waiver under this Agreement will remain in full force
and effect and supported by consideration.

 

13.            Arbitration. Except with respect to any request for injunctive
relief arising from or relating to Executive’s obligations under Sections 7 or
11, any disputes arising under or in connection with this Agreement shall be
resolved by binding arbitration, to be held in Seattle, Washington in accordance
with the Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association (the “AAA”) in effect as of the Effective Date of this
Agreement. A panel of three arbitrators shall determine the arbitration award,
and judgment on the award may be entered in any court having jurisdiction
thereof.  The Parties mutually agree that, except as otherwise required by law,
arbitration shall be the sole and exclusive forum for resolving such disputes
(including any dispute with the Company, any of its affiliated entities, and any
of their respective employees, officers, owners or agents), and both Parties
agree that they are hereby waiving any right to have their disputes resolved in
civil litigation by a court or jury trial.  The arbitrators’ decisions on such
matters shall be final and binding on the Parties to the fullest extent
permitted by law.  The AAA Rules are incorporated herein by reference and, as of
the Effective Date of this Agreement, may be found at:
https://www.adr.org/Rules. The Parties shall share equally in the administrative
costs and fees directly related to the arbitration, including the fees of the
arbitrators.  Except as otherwise provided in this Agreement, each Party shall
otherwise bear its own respective attorneys’ fees and costs, including the costs
of any depositions or for expert witnesses, unless any applicable law provides
otherwise to the prevailing Party, in which case the arbitrators shall have the
authority to award costs and attorneys’ fees to the prevailing Party in
accordance with the applicable law.  Neither a Party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of both Parties, unless otherwise required by law. 
This arbitration provision shall be governed by and interpreted in accordance
with the laws of the State of Washington, excluding its choice of law rules. 
The Parties agree that the Company engages in interstate commerce, and thus the
United States Arbitration Act shall govern the interpretation, enforcement and
proceedings pursuant to this arbitration provision.  The Parties’ agreement to
arbitrate does not apply to claims that, pursuant to applicable law, cannot be
subject to mandatory arbitration, such as claims relating to workers’
compensation or unemployment insurance benefits, or claims under the National
Labor Relations Act.  Moreover, as discussed in Section 5 above, nothing in this
Agreement prevents Executive from filing or prosecuting a charge with any
government agency (such as the EEOC) over which such agency has jurisdiction, or
from participating in an investigation or proceeding conducted by any such
agency.  Executive shall not, however, be entitled to any personal damages or
other personal relief in connection with any action by any such agency,
regardless of who filed or initiated the charge or proceeding. The foregoing
arbitration provision supplements and does not supersede, and should be
interpreted and applied to the fullest extent possible in a manner that is
consistent with, the other provisions of this Agreement.

 

 

 

  Page 7 of 11

 

 

 

14.            Waivers and Amendments. This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the Parties or, in the case of a waiver,
by the Party waiving compliance. No delay on the part of any Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any Party of any such right, power or privilege
nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege.

 

15.            GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
EXCLUSIVELY IN ACCORDANCE WITH THE LAWS OF THE STATE OF WASHINGTON WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW. Subject to Sections 12 and 13 of this
Agreement, Executive and the Company each hereby expressly consents to the
exclusive venue and jurisdiction of the state and federal courts located in King
County, Washington for any lawsuit arising from or relating to this Agreement
that is appropriately brought in court (rather than, or in addition to,
arbitration) pursuant to this Agreement.

 

16.            Assignment. This Agreement shall be binding upon and inure to the
benefit of the executors, administrators, heirs, successors and assigns of the
Parties; provided, however, that except as herein expressly provided, this
Agreement shall not be assignable either by the Company (except to an affiliate
of the Company, in which event the Company shall remain liable if the affiliate
fails to meet any of the Company’s obligations hereunder, including without
limitation to make payments to Executive pursuant to this Agreement) or by
Executive.

 

17.            Section 409A Compliance. This Agreement is intended to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”), or an exemption thereunder and shall be construed and administered in
accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under Section
409A. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A.

 

Notwithstanding any other provision of this Agreement, if at the time of
Executive's termination of employment, he is a “specified employee”, determined
in accordance with Section 409A, any payments and benefits provided under this
Agreement that constitute "nonqualified deferred compensation" subject to
Section 409A that are provided to Executive on account of his separation from
service shall not be paid until the first payroll date to occur following the
six-month anniversary of Executive's termination date (“Specified Employee
Payment Date”). The aggregate amount of any payments that would otherwise have
been made during such six-month period shall be paid in a lump sum on the
Specified Employee Payment Date without interest and thereafter, any remaining
payments shall be paid without delay in accordance with the original payment
schedule. If Executive dies during the six-month period, any delayed payments
shall be paid to Executive's estate in a lump sum upon Executive's death.

 

 

 



  Page 8 of 11

 

 

18.            Counterparts. This Agreement may be executed by the Parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original but all such counterparts together shall constitute one and
the same instrument. Each counterpart may consist of two copies hereof each
signed by one of the Parties hereto.

 

19.            Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

20.            Indemnification; Directors’ and Officers’ Insurance. Executive
will be entitled to indemnification by the Company from and against any damages
or liabilities, including reasonable attorney’s fees, in all instances relating
to his prior employment with the Company (i.e., prior to the Separation Date) in
which he acted within the scope of his authority as President and/or General
Counsel, with such indemnification operating to the fullest extent permitted by
applicable law and not prohibited by the Company’s or an affiliate’s certificate
of incorporation and bylaws or operating agreement, as applicable; provided,
however, that Executive shall not be entitled to indemnification for damages or
liabilities that result from or arise out of Executive’s dishonesty, fraud,
willful violation of law, or other willful misconduct, or Executive’s gross
negligence. For a period of three (3) years following the Separation Date, the
Company will maintain reasonable directors’ and officers’ liability insurance
coverage.

 

21.            No Admission of Liability. Executive understands and acknowledges
that this Agreement constitutes a compromise and settlement of any and all
actual or potential disputed claims by Executive. No action taken by the Company
hereto, either previously or in connection with this Agreement, shall be deemed
or construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.

 

22.            Costs. The Parties shall each bear their own costs, attorneys’
fees, and other fees incurred in connection with the preparation of this
Agreement.

 

23.            Severability. In the event that any provision or any portion of
any provision hereof is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Agreement shall continue
in full force and effect without said provision or portion of provision.

 

24.            Attorneys’ Fees. In the event that either Party brings an action
to enforce its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action, unless otherwise required by law.

 

25.            Entire Agreement. This Agreement represents the entire agreement
and understanding between the Company and Executive concerning the subject
matter of this Agreement and Executive’s employment with and separation from the
Company and the events leading thereto and associated therewith, and supersedes
and replaces any and all prior agreements and understandings concerning the
subject matter of this Agreement and Executive’s relationship with the Company.
This Agreement may only be amended in a writing signed by Executive and the
Company’s Chief Executive Officer.

 

26.            Consideration and Revocation Period. Following delivery of this
Agreement to Executive on July 27, 2017, Executive has twenty-one (21) days to
consider this Agreement, after which time the offer of this Agreement will
expire and may no longer be accepted. Executive may accept this Agreement before
expiration of twenty-one (21) days, in which case Executive will waive the
remainder of the consideration period; provided, however, that Executive may not
sign this Agreement prior to the Separation Date. To accept, Executive must
execute and deliver the Agreement to the Company’s counsel by sending it to the
attention of Daniel P. Hurley, K&L Gates LLP, 925 Fourth Avenue, Suite 2900,
Seattle, Washington 98104-1158 (email: daniel.hurley@klgates.com). Executive has
a period of seven (7) days after delivering the executed Agreement to the
Company to revoke acceptance of the Agreement. To revoke, Executive must deliver
a notice revoking his acceptance to the above-referenced contact. This Agreement
will become effective upon the eighth calendar day after delivery of this
executed Agreement by Executive to the Company’s counsel, provided that
Executive has not revoked (“Effective Date”).

 

 

 



  Page 9 of 11

 

 

27.            Knowing and Voluntary Agreement. Executive warrants and
represents that he:

 

·understands that this Agreement operates as a waiver of employment related
claims;

·has carefully read this Agreement and finds that it is written in a manner that
he understands;

·knows the contents of this Agreement;

·has been advised to consult with his personal attorney (Michael C. Subit of
Frank Freed Subit & Thomas LLP) before signing this Agreement and has done so;

·understands that he is giving up all potential claims under the Age
Discrimination in Employment Act and other discrimination statutes, except as
provided in this Agreement;

·has been advised that he is not barred by this Agreement from bringing before
any fair employment practices agencies or other government agencies matters for
which such agencies have jurisdiction (such as the Equal Employment Opportunity
Commission or the National Labor Relations Board), or cooperating in any
investigation by any such agency;

·has been given up to twenty-one (21) days to review and analyze this entire
Agreement and seven (7) days to revoke or rescind this Agreement (and he
understands he may execute this Agreement before expiration of the 21 days, in
which case he shall waive the remainder of the consideration period);

·did not rely upon any representation or statement by the Company or the
Company’s counsel concerning the subject matter of this Agreement, except as
expressly stated in the Agreement;

·understands the Agreement’s final and binding effect; and

·has signed the Agreement as his free and voluntary act.

 

[remainder of page intentionally blank; signature page follows]

 

 

 

 

 



  Page 10 of 11

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 



  RUSSELL G. COFANO, an individual     Dated:  July 27, 2017 /s/ Russell G.
Cofano   Russell G. Cofano           eXp World Holdings, Inc.     Dated:  July
27, 2017 By /s/ Glenn Sanford    Glenn Sanford    Chief Executive Officer    

 

 

 

 

 



  Page 11 of 11

